Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims require a recorded time parameter, such that each of the recorded function parameters, protective functions, and control functions can be reproduced in order of their occurrence. However, these limitations are not supported by the disclosure. Paragraphs 6, 34, 62 and 90 discuss various time-related aspects of the invention; Paragraphs 32-34 discuss recording of information. None of these sections disclose reproducing functions in a particular order based upon a recorded time parameter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-13, 15-16, 18-19 and their dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 11 and 13 recite a “third compressor function in which a control function…”. Claim 7 from which claim 11 depends already includes a third compressor control function (lines 25-29). Additionally, claims 11 and 13 appear to be identical. Clarification or correction is required. 
	Claim 16 does not appear to further limit claim 7 from which it depends, the limitations of claim 16 requiring a recording of the various functions are recited in claim 7. The limitations
	Claims 15 and 18 are identical in their limitations, and both depend from claim 7.
	Claim 19 recites a “second compressor function, which is a protective function…”. Claim 7 from which claim 19 depends already includes a second compressor control function. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11-13, 15-16, 18-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al (US PGPub No. 2014/0029178) in view of Tolbert et al (US PGPub No. 2014/0065000) in view of Pham (US PGPub No. 2005/0235660).

Trudeau teaches:

limitations from claim 1, a refrigerant compressor (10) comprising: a compressor unit including a compressor housing (~16, paragraph 75) and at least one compressor element, arranged in the compressor housing (not shown, disclosed in paragraph 75), for compressing refrigerant, and further including a drive unit having a drive housing and an electric motor (~16, not shown, disclosed in paragraphs 75-76) that is arranged in the drive housing, and connector terminals (34), arranged on the drive housing, for the electric motor (paragraph 76), and further including an electronic functional unit (14); where the connector terminals are provided in a housing (40) that is arranged on the drive housing (FIG. 1), and an electronic functional unit (14) which performs at least one compressor function is provided in the housing (FIG. 3; paragraphs 76-77); the housing having a connector housing unit (42) which the connector terminals are arranged, and a controller housing unit (44) in which the electronic functional unit (14) is arranged, the controller housing unit being detachably connected to the connector housing unit (via connectors 60, 96, 138, 62); and the performance of compressor parameters and functions are recorded over time (paragraph 77, 83 teaching the storing of compressor operational data over its lifetime);

Trudeau teaches a control element for compressor output (see paragraph 77, wherein compressor sensors are utilized to determine operating modes of the compressor in concert with control electronics); and that the control unit (14) is connected (via receptacle 88 and wires 92) to a lubricant heater (21; paragraphs 75 and 82); Trudeau teaches that the connection supplies power to the heater but does not explicitly disclose a control function;

Tolbert teaches: a compressor (2) including a heater (131, paragraph 42), wherein control terminals (10) outside of the compressor body (see FIG. 2) are utilized to both supply power and control to the heater (paragraph 43-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a control function for the compressor and heater of Trudeau, as taught by Tolbert, in order to allow excess refrigerant in the lubricating oil to be evaporated thereby maintaining an effective lubricant supply (paragraph 42 of Tolbert);

Tolbert does not teach a protective function;

Pham teaches:

limitations from claim 1, wherein the electronic functional unit is configured to perform a protective function in which a function parameter (via sensors 66, 68) is compared with a reference parameter (“baseline”), and in the event that any one of said function parameters fails to exceed or, alternatively, fails to reach its respective reference parameter, the electronic functional unit turns off the refrigerant compressor (“shutdown mode”; paragraphs 54, 76, and 82);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to monitor various parameters of the compressor and to shut down the compressor of Trudeau when fault conditions occur, as taught by Pham, in order to protect the compressor from damage caused by operating in a fault condition.



Trudeau further teaches:

limitations from claim 2, wherein the connector housing (42) is arranged on the drive housing (16; see FIG. 1, 3);

limitations from claim 3, wherein the controller housing unit (44) is arranged on the connector housing unit (42) on an opposite side thereof to the drive housing (FIG. 3-4);

limitations from claim 4, wherein the controller housing unit covers the connector housing unit (see FIG. 4);

limitations from claim 5, wherein the controller housing unit (44) is covered by a cover (102, 112) on a side remote from the connector housing unit (see FIG. 3);

limitations from claim 6, wherein the electronic functional unit includes a communication unit (94, RFID) for exchanging data with external devices (paragraph 84);



Trudeau further teaches:

limitations from claim 7, a refrigerant compressor (10) comprising: a compressor unit including a compressor housing (~16, paragraph 75) and at least one compressor element, arranged in the compressor housing (not shown, disclosed in paragraph 75), for compressing refrigerant, and further including a drive unit having a drive housing and an electric motor (~16, not shown, disclosed in paragraphs 75-76) that is arranged in the drive housing, and connector terminals (34), arranged on the drive housing, for the electric motor (paragraph 76), and further including an electronic functional unit (14, 40) arranged on the drive housing (FIG. 1), and the electronic functional unit (14) performs at least one compressor function is provided in the housing (FIG. 3; paragraphs 76-77);  and the performance of compressor functions are recorded over time (paragraph 77, 83 teaching the storing of compressor operational data over its lifetime); wherein the electronic functional unit includes a communication unit (94, RFID) for exchanging data with external devices (paragraph 84);

Trudeau teaches that the electronic functional unit (14) functions to determine a compressor parameter (see discharge temperature; paragraph 87-88), but does not teach one of motor temperature, lubricant pressure, or lubricant level as the parameter nor explicitly shutting down the motor based upon a parameter comparison (Trudeau generally teaches “limiting operation”);

Pham teaches:

limitations from claim 7, a compressor (10) including a control system (12), wherein compressor parameters, including motor temperature, are determined (paragraphs 7, 54-56, 64, 76, 134 for example); and wherein the electronic functional unit is configured to perform a compressor function (“second compressor function”), which is a protective function in which each function parameter (via sensors 66, 68) is compared with a reference parameter (“baseline”), and in the event that any one of said function parameters fails to exceed or, alternatively, fails to reach its respective reference parameter, the electronic functional unit turns off the refrigerant compressor (“shutdown mode”; paragraphs 54, 76, and 82);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to incorporate multiple compressor parameters into the control system of Trudeau, such as motor temperature as taught by Pham, in order to create a more robust compressor protection function by monitoring multiple points/indicators of failure in the compressor. Further, Trudeau teaches that other sensors in addition to the temperature sensor may be in communication with the controller (paragraph 88); and it would have been further obvious to one of ordinary skill in the art of compressors at the time of the invention to monitor various parameters of the compressor and to shut down the compressor of Trudeau when fault conditions occur, as taught by Pham, in order to protect the compressor from damage caused by continuing to operate in a fault condition.

Trudeau teaches a control element for compressor output (see paragraph 77, wherein compressor sensors are utilized to determine operating modes of the compressor in concert with control electronics); 

Trudeau teaches that the control unit (14) is connected (via receptacle 88 and wires 92) to a lubricant heater (21; paragraphs 75 and 82); Trudeau teaches that the connection supplies power to the heater but does not explicitly disclose a control of the heater;

Tolbert teaches: a compressor (2) including a heater (131, paragraph 42), wherein control terminals (10) outside of the compressor body (see FIG. 2) are utilized to both supply power and control to the heater (paragraph 43-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a control function for the compressor and heater of Trudeau, as taught by Tolbert, in order to allow excess refrigerant in the lubricating oil to be evaporated thereby maintaining an effective lubricant supply (paragraph 42 of Tolbert);




Trudeau further teaches:

Regarding claim 11:

Trudeau teaches a control element for compressor output (see paragraph 77, wherein compressor sensors are utilized to determine operating modes of the compressor in concert with control electronics); 

Trudeau teaches that the unit (14) is connected (via receptacle 88 and wires 92) to a lubricant heater (21; paragraphs 75 and 82); Trudeau teaches that the connection supplies power to the heater but does not explicitly disclose a control of the heater;

Tolbert teaches: a compressor (2) including a heater (131, paragraph 42), wherein control terminals (10) outside of the compressor body (see FIG. 2) are utilized to both supply power and control to the heater (paragraph 43-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a control function for the heater of Trudeau, as taught by Tolbert, in order to allow excess refrigerant in the lubricating oil to be evaporated thereby maintaining an effective lubricant supply (paragraph 42 of Tolbert);

Trudeau does not teach a compressor startup control;

However, Pham teaches a refrigerant compressor controller system (12, paragraph 3); wherein a control function for compressor startup is provided (paragraph 68- 70 for example);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a compressor start-up control in the system of Trudeau, as taught by Pham, in order to protect the compressor from adverse conditions during startup (see paragraphs 73 and 84-86);



Regarding claim 12:

Trudeau teaches that the motor is connected electrically to the control unit (14; paragraph 76) and that the control unit controls a compressor operation (see paragraph 77; teaching operating mode and limiting the compressor operation), but does not explicitly teach a motor controller;

Pham teaches:

limitations from claim 12, wherein the control system (12) operates the motor by providing a control function that controls a motor controller (~72; paragraph 86, teaching circuitry 70 directing system 72 to restrict power to the compressor motor);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed that the compressor of Trudeau be provided with a motor controller, as taught by Pham, in order to implement the compressor mode control (the compressor of Trudeau is driven via a motor, it is common in the art of compressors to control the compressor output via a control of the compressor motor);



Regarding claim 13:

Trudeau teaches a control element for compressor output (see paragraph 77, wherein compressor sensors are utilized to determine operating modes of the compressor in concert with control electronics); 

Trudeau teaches that the control unit (14) is connected (via receptacle 88 and wires 92) to a lubricant heater (21; paragraphs 75 and 82); Trudeau teaches that the connection supplies power to the heater but does not explicitly disclose a control of the heater;

Tolbert teaches: a compressor (2) including a heater (131, paragraph 42), wherein control terminals (10) outside of the compressor body (see FIG. 2) are utilized to both supply power and control to the heater (paragraph 43-44);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a control function for the heater of Trudeau, as taught by Tolbert, in order to allow excess refrigerant in the lubricating oil to be evaporated thereby maintaining an effective lubricant supply (paragraph 42 of Tolbert);

Trudeau does not teach a compressor startup control;

However, Pham teaches a refrigerant compressor controller system (12, paragraph 3); wherein a control function for compressor startup is provided (paragraph 68- 70 for example); 

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide a compressor start-up control in the system of Trudeau, as taught by Pham, in order to protect the compressor from adverse conditions during startup (see paragraphs 73 and 84-86).



Trudeau further teaches:

limitations from claim 15, wherein the electronic functional unit is configured to perform the parameter determining function in which the function parameter being determined includes one of a voltage across the electric motor, a current consumption of the electric motor, a lubricant temperature, an incoming pressure of the refrigerant, an incoming temperature of the refrigerant, an outgoing pressure of the refrigerant, and an outgoing temperature of the refrigerant (see discharge temperature sensor 25; paragraph 75);

limitations from claim 16, wherein the electronic functioning unit is configured to perform an operating state monitoring function and in that, in particular for performing the operating state monitoring function, the performance of at least one parameter determining function and/or at least one protective function and/or at least one control function is recorded (paragraph 77, 83 teaching the storing of compressor operational data over its lifetime);

limitations from claim 18, wherein the electronic functional unit is configured to perform the parameter determining function in which the function parameter being determined includes one of a voltage across the electric motor, a current consumption of the electric motor, a lubricant temperature, an incoming pressure of the refrigerant, an incoming temperature of the refrigerant, an outgoing pressure of the refrigerant, and an outgoing temperature of the refrigerant (see discharge temperature sensor 25; paragraph 75);

limitations from claim 21, wherein the at least one compressor element comprises a piston and a cylinder in which the piston reciprocates (see paragraph 75 wherein the compressor can be any type of compressor including a “reciprocating compressor’, a reciprocating compressor is a known type of refrigeration compressor including a piston element and a cylinder element);



Pham further teaches:

limitations from claim 19, wherein the electronic functional unit is configured to perform a second compressor function, which is a protective function in which each function parameter (via sensors 66, 68) is compared with a reference parameter (“baseline”), and in the event that any one of said function parameters fails to exceed or, alternatively, fails to reach its respective reference parameter, the electronic functional unit turns off the refrigerant compressor (“shutdown mode”; paragraphs 54, 76, and 82);

It would have been obvious to one of ordinary skill in the art of compressors at the time of the invention to monitor various parameters of the compressor and to shut down the compressor of Trudeau when fault conditions occur, as taught by Pham, in order to protect the compressor from damage caused by operating in a fault condition.





Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al (US PGPub No. 2014/0029178) in view of Tolbert et al (US PGPub No. 2014/0065000) in view of Pham (US PGPub No. 2005/0235660) as applied to claim 7 above, and in further view of Brostrom et al (US Patent No. 9,341,187).

Trudeau teaches an oil sump (paragraph 75) for a refrigeration compressor; Pham teaches a motor temperature parameter (paragraphs 7, 54-56, 76, 134 for example); neither Trudeau nor Pham teaches a lubricant level parameter;

Brostrom teaches:

limitations from claim 9, a refrigerant compressor (10), including a compressor unit (16) having a compressor housing (28) and at least one compressor element (16) that is arranged in the compressor housing, for compressing refrigerant (C. 5 Lines 23-45), and further including a drive unit (14) having a drive housing (28) and an electric motor (14) that is arranged in the drive housing (see FIG. 1) and connector terminals that are arranged on the drive housing, for the electric motor (see C. 5 Line 66 through C. 6 Line 4 teaching terminals from the stator to the module 24; and C. 8 Lines 14- 16 teaching communication between the motor and the module 24), and further including an electronic functional unit (24), arranged on an outer side of said drive housing (see FIG. 1) and performing a compressor function, said compressor function being a parameter determining function (FIG. 5; C. 8 Lines 17-27) and, for performing the parameter determining function, function parameters including lubricant level (lubricant level 44), are determined and the compressor function is a protective function, and for the purpose of performing the protective function, each function parameter is compared with at least one respective reference parameter (C. 8 Lines 27-43; lubricant level H1 for example), and in the event that any one of said-function parameters fails to exceed or, alternatively fails to reach its at least one respective reference parameter, a switch off of the refrigerant compressor takes place (C. 9 Lines 55- 62);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to use a lubricant level as a control parameter in the compressor system of Trudeau, as taught by Brostrom, in order to monitor for conditions related to compressor lubricant such as flood-back (C. 8 Lines 44-67 of Brostrom).




Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trudeau et al (US PGPub No. 2014/0029178) in view of Tolbert et al (US PGPub No. 2014/0065000) in view of Pham (US PGPub No. 2005/0235660) as applied to claim 7 above, and in further view of Clack et al (US Patent No. 6,017,192).

Trudeau teaches an oil sump (paragraph 75) for a refrigeration compressor; Pham teaches a motor temperature parameter (paragraphs 7, 54, 56, 76, 134 for example); neither Trudeau nor Pham teaches a lubricant differential pressure parameter;

Clack teaches a compressor (115) controller (105); wherein an oil pressure
differential is monitored and used to control the compressor (C. 6 Lines 24-46;
FIG. 5);

It would have been obvious to one of ordinary skill in the art of compressors at
the time the invention was filed to monitor additional characteristics of the motor
in the compressor of Trudeau, such as oil differential pressure as taught by
Clack, in order to protect the motor from a variety of faults and to alert a user of
said faults (FIG. 5);



Response to Arguments
Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. Applicant argues that the newly amended claims (particularly 1 and 7) overcome the prior art to Trudeau, Tolbert, and Pham. While the examiner agrees that the U.S.C 102 rejection in view of Trudeau is overcome, the remaining U.S.C 103 rejections in view of Trudeau, Pham, and Tolbert are still relevant to the claims.
The new limitations have been addressed in the above rejection.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746